Exhibit 10.1
 
THIRD AMENDMENT
 TO
EMPLOYMENT AGREEMENT
 
This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Third Amendment”) is made
the 30th day of June, 2009, by and between AXS-One Inc., a Delaware corporation
(the “Company”), and William P. Lyons (the “Executive”).  Capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
Employment Agreement (as defined below).


WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of April 21, 2004, as amended by a First Amendment to Employment
Agreement dated as of August 12, 2008 and a Second Amendment to Employment
Agreement dated as of January 27, 2009 (collectively, the “Employment
Agreement”), pursuant to which the Company retained the Executive to serve as
President and Chief Executive Officer of the Company; and


WHEREAS, the parties now wish to effect certain changes to the severance
benefits payable to the Executive pursuant to the Employment Agreement and in
accordance with that certain Agreement and Plan of Merger dated as of April 16,
2009 (the “Merger Agreement”) by and among Unify Corporation (“Parent”), UCAC,
Inc. and the Company.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Executive hereby agree as follows:


1.           Amendments.  The following provisions of the Employment Agreement
are hereby amended as follows:


(a)           Subsection (1) of Section 7.e of the Employment Agreement is
deleted in its entirety.


(c)           Subsection (2) of Section 7.e of the Employment Agreement is
deleted and the following substituted therefor:
 
‘‘(2)                      Involuntary Termination.  In the event of a
termination of the Executive’s employment hereunder by the Company without Cause
or by the Executive for Good Reason and, in either case, under circumstances
constituting an Involuntary Separation from Service on or within 12 months
following a Change of Control, the Company will pay the Executive a separation
pay benefit (the “Change of Control Severance Payments”) equal to the amount of
the Severance Payments payable pursuant to paragraph (ii) of Section 7.b hereof
(i.e., twelve (12) months of the Executive’s annual rate of base salary (as of
the Executive’s Separation from Service date)), payable over a twelve-month
period as provided in Section 7.b(ii) hereof; provided, that if Parent sells or
otherwise transfers all or substantially all of the Company’s assets prior to
the end of such twelve-month period, or if Parent is acquired (by merger, tender
offer or otherwise) by a third-party acquirer prior to the end of such
twelve-month period, then Parent (or the surviving company) shall, within five
business days following such change of control event, pay to the Executive, in a
lump sum, the full amount of the remaining Change of Control Severance
Payments.  For purposes of this Section 7.e(2), the Executive’s “annual rate of
base salary” means such rate as was in effect on the Commencement Date (i.e.,
$400,000).  In addition, if COBRA continuation coverage under any Company (or
successor) healthcare plan is elected, the Company (or successor) shall provide
such coverage at no cost to the Executive for the period of the COBRA coverage
or twelve months, whichever is shorter.  The Executive will also be entitled to
prompt payment of (A) any accrued but unpaid salary, automobile allowance and
vacation, (B) any earned but unpaid bonus (subject, if applicable, to the terms
of any deferred compensation arrangements), and (C) reimbursement of business
expenses incurred prior to the date of termination.”
 

--------------------------------------------------------------------------------



 
(d)           Section 7.e of the Employment Agreement is amended by adding the
following as a new subsection (3):


“(3)           Management Performance Shares.  For purposes of this Section
7.e(3), the terms “Net License Revenue”, “Old Notes”, “Earn-Out” and “Parent
Shares” have the meanings ascribed to such terms in the Merger Agreement.  In
addition to the Change of Control Severance Payments described above, in the
event of a termination of employment hereunder by the Company without Cause or
by the Executive for Good Reason and, in either case, under circumstances
constituting an Involuntary Separation from Service on or within 12 months
following a Change of Control pursuant to the Merger Agreement, the Executive
will be eligible to receive additional compensation in the form of earn-outs
(collectively, the “Management Performance Shares”) based upon Net License
Revenue recorded over the same period in which the holders of Old Notes will be
eligible to receive their Earn-Out shares.  The Management Performance Shares
shall be earned and distributed in accordance with the provision of Section
4.7(b) of the Merger Agreement, so that after holders of Old Notes have received
2,580,000 Parent Shares (as adjusted to reflect stock splits, stock dividends
and reverse stock splits of Parent) as Earn-Out, the Executive will receive
70.07% of one-half of the next 342,500 Parent Shares (as adjusted to reflect
stock splits, stock dividends and reverse stock splits of Parent) distributed as
Earn-Out, up to a maximum of 120,000 Parent Shares.  Issuance of the Management
Performance Shares will be made to the Executive on the same basis as the
issuance of Earn-Out Parent Shares to the holders of Old Notes. The protective
provisions described in Section 4.7 of the Merger Agreement shall apply for the
benefit of the Executive as if incorporated in this Section 7.e(3).”


2.           Effect of Amendment.  The parties hereby agree and acknowledge that
except as provided in this Third Amendment, the Employment Agreement remains in
full force and effect and has not been modified or amended in any other respect,
it being the intention of the Company and the Executive that this Third
Amendment and the Employment Agreement be read, construed and interpreted as one
and the same instrument.


3.           Governing Law.  This Third Amendment shall be interpreted under,
and construed in accordance with, the laws of the State of New Jersey, exclusive
of its choice of law provisions.


4.           Counterparts.  This Third Amendment may be executed and delivered
(including by facsimile or electronic transmission) in multiple counterparts,
each of which shall be an original, so that all of which taken together shall
constitute one and the same instrument.


5.           Further Assurances.  Each of the parties hereto will, at the
request of the other party, execute, deliver and acknowledge, without any
consideration, such additional documents, instruments or certificates or do or
cause to be done such other things as are reasonably necessary or desirable to
make effective the agreements and transactions contemplated by this Third
Amendment.


[Signature page follows.]
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
year and date first above written.


 
AXS-ONE INC.
 


By:/s/ Joseph P. Dwyer                         
Name:  Joseph P. Dwyer
Title:  Chief Financial Officer




EXECUTIVE:




/s/ William P. Lyons                               
William P. Lyons








[Signature Page to Third Amendment to Employment Agreement]





--------------------------------------------------------------------------------

